DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are hereby rejected under 35 USC 101. 
The claimed invention is directed to a method (1-6), system (7-12) and non-transitory computer readable medium(13-18) without significantly more. The claims recites an algorithm, of acquiring…building…predicting...determining…tuning (claims 1, 7 and 13).  The algorithm is not integrated into a practical application, and as such fails step 2b of the Subject matter eligibility test for products and processes. This judicial exception is not integrated into a practical application because the claims merely recite that the analytics and predictive device is tuned, but the tuned analytics are not utilized in any way.  The dependent claims are of not help in integrating the exception into a practical application because the dependent claims do not integrate the tuned analytics and predictive device into any application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite that the analytics are built, then tuned, but do not use the tuned analytics in any application and, claims 7 and 13 merely recite generic computers. Thus, this rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898